Order unanimously affirmed. Memorandum: Following a non-jury trial, the court found defendant guilty of criminal possession of a weapon in the third degree. Prior to sentencing, however, defendant moved to set aside the verdict. Upon reconsideration, the court granted the motion and dismissed the indictment. This was a proper exercise of the inherent power of a criminal court to correct any errors in its own rulings, provided such correction is made prior to the termination of the proceedings (People ex rel. Imbruglia v Jackson, 8 AD2d 651, affd 9 NY2d 767; People v Lemmons, 270 App Div 828; People v Paulides, 88 Misc 2d 1061; cf. Matter of O’Connor v Weinfeld, 47 Misc 2d 228, 231). (Appeal from order of Oneida County Court, Buckley, J. — set aside verdict.) Present — Dillon, P. J., Callahan, Green, O’Donnell and Schnepp, JJ.